     Case 4:17-cv-02179 Document 137 Filed on 11/05/20 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              November 05, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                 HOUSTON DIVISION

GREGORY GREEN, et al.,                          §
                                                §
                      Plaintiffs,               §
                                                §
v.                                              §   CIVIL ACTION NO. H-17-2179
                                                §
CITY OF HOUSTON,                                §
                                                §
                      Defendant.                §

                                            ORDER

       Promotions within the City of Houston Fire Department have been a fruitful source of

litigation. The tests the City requires for promotion to captain and senior captain have been

challenged as discriminatory and as having a disparate impact on African-American firefighters

seeking promotion. In Bazile v. City of Houston, 858 F. Supp. 2d 718 (S.D. Tex. 2012), after

extensive litigation, the City and a group of plaintiffs entered into a consent decree setting out

the requirements for promotional testing in the Fire Department. The City and the firefighters’

union also addressed promotional tests in the 2012 collective bargaining agreement. In 2017,

another group of African-American firefighters, two of whom were plaintiffs in Bazile, filed a

new lawsuit that challenged the City’s compliance with both the Bazile consent decree and the

2012 collective bargaining agreement, and raised a variety of additional challenges.

       As the case proceeded, the plaintiffs’ claims shifted and the basis for them changed. The

plaintiffs amended their complaint five times. After discovery, the City moved for summary

judgment. The court received extensive briefing and heard argument. After the argument, the

court gave the plaintiffs an opportunity to supplement their summary judgment response and

gave the defendants an opportunity to reply.         The court concluded that, despite ample
     Case 4:17-cv-02179 Document 137 Filed on 11/05/20 in TXSD Page 2 of 2




opportunity, the plaintiffs failed to show a factual dispute for their claims of disparate impact and

racial discrimination. The plaintiffs’ case suffered from a lack of clarity and consistency on what

claims they were asserting, the factual and legal bases for those claims, and what remedies they

were seeking or entitled to receive. After considering extensive motions, briefs, and argument,

the court granted the City’s motion for summary judgment and entered final judgment.

       The plaintiffs have not shown that manifest error exists to provide a basis to proceed on

the disparate impact or disparate treatment claims they assert. The plaintiffs’ Rule 59(e) motion

to alter or amend the judgment based on a manifest error of law and fact, (Docket Entry No.

135), is denied.

       SIGNED on November 5, 2020, at Houston, Texas.


                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                 2
